Citation Nr: 1209024	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-46 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral chondromalacia, status post arthroscopy with degenerative joint disease, left knee, with surgical scar, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for status post surgery, residuals, bunions, neuroma with pain, 2nd interspace, left foot, with surgical scars, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for residuals, bunions, right foot with a surgical scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2008, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his substantive appeal, the Veteran requested a Board hearing.  In September 2011 (in response to a VA request for clarification), the Veteran indicated that he wished to appear at a Board videoconference hearing.  Accordingly, the case must be returned to the RO so the requested hearing can be scheduled. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board videoconference hearing .  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to appear, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


